FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

TYLER CHASE HARPER, a minor, by             
and through his parents Ron and
Cheryl Harper; RON HARPER; CHERYL
HARPER,
                   Plaintiffs-Appellants,
                    v.
POWAY UNIFIED SCHOOL DISTRICT;
JEFF MANGUM; LINDA VANDERVEEN;
PENNY RANFTYLE; STEVE MCMILLAN;
ANDY PATAPOW, All Individually and
in their official capacity as Members             No. 04-57037
of the Board of the Poway Unified                    D.C. No.
School District; DONALD A. PHILLIPS,            CV-04-01103-JAH
Individually, and in his official                Southern District
capacity as Superintendent of the                of California,
Poway Unified School District;                      San Diego
SCOTT FISHER, Individually and in his
                                                     ORDER
official capacity as Principal of
                                                  AMENDING
Poway High School; LYNELL
                                                    OPINION
ANTRIM, Individually and in her
official capacity as Assistant
Principal of Poway High School; ED
GILES, Individually and in his
official capacity as Vice Principal of
Poway High School; DAVID
LEMASTER, Individually and in his
official capacity as Teacher of
Poway High School; DOES 1
THROUGH 20, INCLUSIVE,
                 Defendants-Appellees.      

                              5909
5910      HARPER v. POWAY UNIFIED SCHOOL DISTRICT
                    Filed May 31, 2006

       Before: Stephen Reinhardt, Alex Kozinski, and
             Sidney R. Thomas, Circuit Judges.


                          ORDER

The majority opinion filed April 29, 2006, is hereby amended
as follows:

    1. At Slip Op. at 4676, footnote 28, at the end of
    the footnote, add: “We do not exclude, however, the
    possibility that some verbal assaults on the core
    characteristics of majority high school students
    would merit application of the Tinker “intrusion
    upon the rights of other students” prong. That ques-
    tion is not presently before us.”

The dissenting opinion filed April 29, 2006, is hereby
amended as follows:

    1. At Slip Op. at 4710, footnote 11, between  and ,
    add: “The majority also does not “exclude . . . the
    possibility that some verbal assaults on the core
    characteristics of majority high school students
    would merit application of the Tinker ‘intrusion
    upon the rights of other students’ prong.” Id. at ___
    n.28.

Appellants’ petition for rehearing en banc is still pending
before this court.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.